[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                             AUGUST 5, 2010
                                No. 09-12997                   JOHN LEY
                            Non-Argument Calendar                CLERK
                          ________________________

                     D. C. Docket No. 08-00117-CR-3-MCR

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

CURTIS DONNEL DALE,
a.k.a. Curtis Donnell Dale,


                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                (August 5, 2010)

Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:
      Robert Augustus Harper, Jr., appointed counsel for Curtis D. Dale in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Dale’s conviction and sentence

are AFFIRMED.




                                          2